DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the mixing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the mixing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2020/0365901 A1) in view of Fouda Onana et al. (US 2014/0329003 A1), further in view of Larkin (US 6,306,215 B1), further in view of Hatazawa et al. (US 2019/0148718 A1).
Regarding claim 1, Sugawara teaches a method of making a positive electrode for an electrochemical cell that cycles lithium (“Production of Positive Electrode for Electrochemical Device”, [0087]; “the following describes, as one example, a case in which the slurry composition for an electrochemical device positive electrode is a slurry composition for a lithium ion secondary battery positive electrode”, [0070]), the method comprising:
applying a slurry to a current collector, wherein the slurry comprises a plurality of positive electroactive material particles, a conductive material, a polymeric binder, and solvent, wherein the slurry has a solids content of greater than or equal to about 65 % by weight (“The presently disclosed method of producing a slurry composition… includes: a conductive material paste production step of mixing a conductive material, an imidazole compound represented by formula (I), a binder, and an organic solvent to obtain a conductive material paste; and a slurry composition production step of adding a positive electrode active material to the conductive material paste that is obtained and mixing the positive electrode active material therewith to obtain a slurry composition”, [0077], such that the slurry comprises a positive electroactive material, a conductive material, a binder, and a solvent; see [0072] that the positive active material comprises a plurality of particles, and see [0049] that the binder is polymeric; “the solid content concentration of the slurry composition for an electrochemical device positive electrode is preferably 65 mass % or more”, [0080], which is the same as the claimed range of greater than or equal to 65 % by weight; “The slurry composition can be applied onto the current collector by any commonly known method without any specific limitations”, [0090]; see [0143]-[0145] for Example 1); 
and drying the slurry to substantially remove the solvent and applying pressure to form an electroactive material layer (“The slurry composition that has been applied onto the current collector may be dried by any commonly known method”, [0093] which is achieved by removing the solvent; “After the drying step, the positive electrode mixed material layer may be further subjected to a pressing process”, [0094]; Example 1 includes both drying and pressing, see [0145]). 
Sugawara teaches that the conductive additive in the slurry is preferably carbon and may include graphene (“Examples of conductive materials that can be used include carbon materials such as… single-layer and multi-layer graphene… One of these conductive materials may be used individually, or two or more of these conductive materials may be used in combination. Of these conductive materials, carbon materials are preferable”, [0045]). Sugawara does not specifically teach that the conductive additive comprises a plurality of graphene nanoplatelets.
Fouda teaches a slurry for a lithium battery electrode, including graphene nanoplatelets as a conductive additive (“The present invention pertains to a solvent based electrode forming composition which comprises at least one vinylidene fluoride (VDF) polymer and a graphene oxide with an oxygen content of no more than 25 wt % dispersed in an organic solvent”, Abstract, where the solvent-based composition is a slurry; “the carbon nanomaterial of graphene (a single layer and 2-dimensional nanostructure of carbon atoms) was recently found to possess a high surface area to volume ratio and extraordinary electronic transport properties, both properties being superior to the carbon black, making it an attractive conductive additive material in theory”, [0008]; see examples 1-4 in [0099], [0100], and Table 4). The carbon nanomaterial of graphene in Fouda is interpreted to meet the recited graphene nanoplatelets because the graphene of Fouda is comprised of a layer of carbon atoms, which may be called platelets, and has a 2D nanostructure, such that the graphene particles may be called nano-platelets (see [0008] of Fouda). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the conductive additive of Sugawara by substituting the graphene nanoplatelets (GNPs) of Fouda, since GNPs offer improved conductivity and therefore improved energy density (“Therefore, to improve the energy density of the current lithium battery, it would be beneficial to replace carbon black with a conductive additive having higher conductivity—which could give the battery electrode the required electron conductivity with a smaller weight ratio—for minimizing the energy density loss of the battery active material”, [0008], Fouda). 
Sugawara as modified thus far does not teach that the slurry has a kinematic viscosity of greater than or equal to about 6 Pa-s to less than or equal to about 30 Pa-s at a shear rate of about 20/s. Sugawara does teach that the slurry has a viscosity of 1.5 to 10 Pa-s at 60 rpm, which is similar to the claimed range (“The viscosity of the slurry composition for an electrochemical device positive electrode at 60 rpm is preferably not less than 1,500 mPa∙s and not more than 10,000 mPa·s from a viewpoint of ensuring coatability onto a current collector”, [0080]). The viscosity of the slurry is critical for the step of applying the slurry to the current collector, as viscosity that is too high will cause problems in the application step (see [0007], [0080]). Maintaining a sufficiently low viscosity, such as that taught by Sugawara, ensures that the slurry can be applied to the current collector. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to optimize the viscosity of the slurry of Sugawara to be within the claimed range in order to achieve a handleable slurry. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Sugawara is silent as to the thickness of the electroactive material.
Larkin teaches a method for making positive electrode for a battery that involves applying an active material mixture onto a current collector and drying to remove solvent (“Apparatus and process for continuously coating a web of current collectors with an electrically conductive adhesive material for electrochemical cells and batteries”, Abstract; “applying an electrode layer comprising a mixture… removing said solvent… to bind the composite electrode to said current collector”, col 3, lines 26-41). Specifically, Larkin teaches that the resulting cathode thickness more preferably ranges from 140 µm to 165 µm (“the cathode of the present invention generally comprises a cathode film that is laminated onto one or both sides of the current collector. Typically, each cathode film is from about 100 µm to about 200 µm in thickness, preferably about 130 µm to about 175 µm and more preferably about 140 µm to about 165 µm”, col. 4, lines 15-20). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the electrode active material layer of Sugawara by forming it with the thickness taught by Larkin, since the thickness of Larkin would predictably yield a functional electrode. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Larkin teaches a thickness of 140 µm to 165 µm, which overlaps the claimed range of greater than or equal to 150 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I). 
Sugawara is silent as to the electroactive material layer having a porosity of greater than or equal to 15 % by volume to less than or equal to about 50 % by volume, wherein the electroactive material layer is substantially free of macrocracks.
	Hatazawa teaches a method for preparing an electrode for metal-ion batteries comprising the steps of applying a slurry to a current collector and drying the slurry to remove the solvent (“In a third aspect, the present invention provides a method of preparing an electrode, the method comprising: (i) preparing a slurry comprising an electrode composition as defined with reference to the second aspect of the invention and including a solvent; (ii) casting the slurry onto the surface of a current collector; and (iii) removing the solvent to form an active layer in electrical contact with the current collector”, [0128]-[0131]). Specifically, Hatazawa teaches that the electroactive material layer has a porosity of 10 to 50 % by volume, which substantially overlaps the claimed range of 15 to 50 % by volume, and has a density such that the electroactive material layer is substantially free of microcracks (“The total porosity of the active layer is preferably in the range of from 10 to 60 %, more preferably 10 to 50 %, for example from 15 to 50 %, from 20 to 45 % or from 20 to 40 %”, [0090]; “It will be understood that a high density active layer would be expected in theory to provide a high energy density. However, if the density of the active layer is too high, then the active layer does not have sufficient porosity to allow the electrolyte to permeate through the active layer, which results in uneven lithiation of the active layer leading to cracking of the active layer”, [0093]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electroactive material layer of Sugawara to have the porosity and lack of cracking taught by Hatazawa, since the porosity of Hatazawa provides improved battery performance and the lack of macrocracks is important to battery integrity (“porosity in the ranges set out herein facilitates homogeneous wetting of the active materials by an electrolyte without an excessive reduction in the volumetric energy density of the active layer. Accordingly, the charge and discharge rates of the active layer are maintained at acceptable levels and irreversible loss of metal ions is reduced”, [0090]).
Regarding claim 2, modified Sugawara teaches the method of claim 1, wherein the solids content of the slurry is greater than or equal to 73 % by weight and less than or equal to 90 % by weight, which overlaps the claimed range of greater than or equal to about 75 % by weight (“Moreover, the solid content concentration of the slurry composition for an electrochemical device positive electrode is… even more preferably 73 mass % or more. Note that the solid content concentration of the slurry composition is normally 90 mass % or less”, [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I). 
Regarding claim 4, modified Sugawara teaches the method of claim 1, wherein applying pressure is a calendering process where the current collector and the electroactive material layer is passed between rollers (“The positive electrode web was rolled by roll pressing to produce a sheet-shaped positive electrode including the aluminum foil and a positive electrode mixed material layer”, [0145], where roll pressing is a type of calendering process that involves passing the current collector coated with the electroactive material layer between rollers). 
Regarding claim 5, modified Sugawara teaches the method of claim 1, wherein the slurry has greater than 31 weight % to less than or equal to 35 weight % by weight of solvent. (“Moreover, the solid content concentration of the slurry composition for an electrochemical device positive electrode is preferably 65 mass % or more”, [0080]; “C: Solid content concentration of not less than 65 mass % and less than 69 mass %”, [0122], used for examples 10-12 as noted in Table 1, which results in a solvent content greater than 31 % by weight and less than or equal to 35 % by weight, within the claimed range of greater than or equal to 30 weight % to less than or equal to 35 weight % of solvent). 
Regarding claim 6, modified Sugawara teaches the method of claim 1, wherein prior to the applying, the slurry is prepared by first mixing the plurality of graphene nanoplatelets and solvent together to form an admixture, followed by mixing the plurality of positive electroactive material particles into the admixture (“The presently disclosed method of producing a slurry composition for an electrochemical device positive electrode (hereinafter, also referred to simply as a “slurry composition production method”) includes: a conductive material paste production step of mixing a conductive material, an imidazole compound represented by formula (I), a binder, and an organic solvent to obtain a conductive material paste; and a slurry composition production step of adding a positive electrode active material to the conductive material paste that is obtained and mixing the positive electrode active material therewith to obtain a slurry composition”, [0077], where an admixture of the conductive material and the solvent is formed, to which the positive active material is added; “No specific limitations are placed on the method by which the conductive material, the imidazole compound (I), the binder, the organic solvent, and the other optional components described above are mixed to produce the conductive material paste. These components may be mixed all at once or may be mixed sequentially in production of the conductive material paste”, [0057], such that the polymeric binder may be added to an admixture of the conductive material and solvent). Sugawara modified by Fouda, as discussed above for claim 1, teaches that the conductive material is graphene nanoplatelets.
	Sugawara does not explicitly teach that the slurry is prepared by mixing the polymeric binder into the admixture. Fouda teaches that a graphene nanoplatelet and solvent admixture is formed, followed by mixing the polymeric binder into the admixture (“A graphene/NMP suspension containing 0.5 wt % of GNP-PDR05 was first prepared by adding 0.2 g of GNP PDR05 to 40 g of NMP and subjecting the thus made mixture to a sonication treatment for 10 minutes (using an output power of 10 Watt). Next, 20g of the resulting graphene/NMP suspension was mixed with 9.383 g of LiCoO (purchased from Umicore) as a positive electrode active material and 6.267 g of a previously prepared 8 wt % SOLEFR 5130 PVDF/NMP suspension, and the resulting mixture was vigorously stirred for 1 hour using a Dispermat(R) stirrer at a speed of 3000 rpm, to obtain a composite positive electrode material paste”, [0099], Fouda, where graphene refers to graphene nanoplatelets as noted in [0008] of Fouda, NMP is a solvent, and PVDF is a polymeric binder). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Sugawara by forming an admixture of graphene nanoplatelets and solvent, followed by mixing the polymeric binder into the admixture as taught by Fouda. Selection of any order of mixing ingredients is prima facie obvious (see MPEP 2144.04.IV.C).
Regarding claim 7, modified Sugawara teaches the method of claim 1, wherein mixing the slurry comprises at least one mixing process selected from the group consisting of: rotary mixing, ball milling, and combinations thereof (“The mixing method in this mixing is not specifically limited and may involve using a typical mixing device such as a disper blade, a mill, or a kneader”, [0078], where a disper blade and kneader mix by rotation, i.e. are rotary mixers, and a mill may be a ball/bead mill; “performing stirring thereof using a disper blade”, [0144], to form the slurry, where stirring is a form of rotary mixing). 
Regarding claim 8, modified Sugawara teaches the method of claim 1, wherein the slurry comprises:
about 95 weight % on a dry basis of the plurality of positive electroactive material particles (Example 1, listed in Table 1, has 95 wt % on a dry basis of positive electroactive material particles, within the claimed range of greater than or equal to about 80 weight % to less than or equal to about 98 weight %), 
about 1.0 weight % on a dry basis of the plurality of graphene nanoplatelets (Example 1, listed in Table 1, has 1.0 wt % on a dry basis of conductive material particles, within the claimed range of greater than or equal to about 0.5 weight % to less than or equal to about 15 weight %, and Sugawara as modified in claim 1 contains graphene nanoplatelets as the conductive material; see [0082] for the preferable amount of conductive material relative to the amount of positive electrode active material), 
about 4 weight % on a dry basis of the polymeric binder (Example 1, listed in Table 1, has 3.8 wt % on a dry basis of polymeric binder, within the claimed range of greater than or equal to about 0.5 weight % to less than or equal to about 20 weight %; see [0050] for the preferable amount of binder relative to the amount of the conductive material),
and the slurry further comprises 0.3 weight % on a dry basis of a filler components (Example 1, listed in Table 1, has 0.3 wt % on a dry basis of an imidazole compound, within the claimed range of greater than 0 weight % to less than or equal to about 15 weight %, where imidazole may be considered a filler component; see [0043] for the amount of imidazole relative to the amount of conductive material, and see [0055] regarding additional filler materials).
Regarding claim 9, modified Sugawara teaches the method of claim 1, wherein the polymeric binder is polyvinylidene difluoride (PVdF), (“The binder may, without any specific limitations, be any polymer that can display binding capacity in a positive electrode mixed material layer. Examples of such polymers that can suitably be used include… polyvinylidene fluoride (PVDF)”, [0049]; Examples 17 and 20 listed in Table 2 include PVDF as the binder).
Regarding claim 10, Sugawara teaches a method of making a positive electrode for an electrochemical cell that cycles lithium (“Production of Positive Electrode for Electrochemical Device”, [0087]; “the following describes, as one example, a case in which the slurry composition for an electrochemical device positive electrode is a slurry composition for a lithium ion secondary battery positive electrode”, [0070]), the method comprising:
applying a slurry to a current collector (“The presently disclosed method of producing a slurry composition… includes: a conductive material paste production step of mixing a conductive material, an imidazole compound represented by formula (I), a binder, and an organic solvent to obtain a conductive material paste; and a slurry composition production step of adding a positive electrode active material to the conductive material paste that is obtained and mixing the positive electrode active material therewith to obtain a slurry composition”, [0077]; “The slurry composition can be applied onto the current collector by any commonly known method without any specific limitations”, [0090]; see [0143]-[0145] for Example 1),
wherein the slurry comprises:
about 95 weight % on a dry basis of a positive electroactive material selected from the group consisting of lithium manganese oxide, lithium manganese nickel oxide, lithium nickel manganese cobalt oxide, and lithium iron phosphate (Example 1, listed in Table 1, has 95 wt % on a dry basis of positive electroactive material, within the claimed range of greater than or equal to about 80 weight %; Example 1 includes NMC532 as the positive electroactive material, which is a type of lithium nickel manganese cobalt oxide; see [0071] for a list of positive active materials, and see [0072] that the positive active material comprises a plurality of particles), 
about 1.0 weight % on a dry basis of the conductive material (Example 1, listed in Table 1, has 1.0 wt % on a dry basis of the conductive material, within the claimed range of greater than or equal to about 0.5 weight % to less than or equal to about 15 weight %; see [0082] for the preferable amount of conductive material relative to the amount of positive active material), 
about 4 weight % on a dry basis of the polymeric binder (Example 1, listed in Table 1, has 3.8 wt % on a dry basis of the polymeric binder, within the claimed range of greater than or equal to about 0.5 weight % to less than or equal to about 20 weight %; see [0049] that the binder is polymeric, and see [0050] for the preferable amount of binder relative to the amount of the conductive material),
wherein the slurry has a solids content of greater than or equal to about 70 % by weight (“the solid content concentration of the slurry composition for an electrochemical device positive electrode is… even more preferably 73 mass % or more”, [0080], which falls within the claimed range of greater than or equal to about 70 % by weight),
and drying the slurry to substantially remove the solvent and applying pressure to form an electroactive material layer (“The slurry composition that has been applied onto the current collector may be dried by any commonly known method”, [0093] which is achieved by removing the solvent; “After the drying step, the positive electrode mixed material layer may be further subjected to a pressing process”, [0094]; Example 1 includes both drying and pressing, see [0145]). 
Sugawara teaches that the conductive additive in the slurry is preferably carbon and may include graphene (“Examples of conductive materials that can be used include carbon materials such as… single-layer and multi-layer graphene… One of these conductive materials may be used individually, or two or more of these conductive materials may be used in combination. Of these conductive materials, carbon materials are preferable”, [0045]). Sugawara does not specifically teach that the conductive additive comprises a plurality of graphene nanoplatelets.
Fouda teaches a slurry for a lithium battery electrode, including graphene nanoplatelets as a conductive additive (“The present invention pertains to a solvent based electrode forming composition which comprises at least one vinylidene fluoride (VDF) polymer and a graphene oxide with an oxygen content of no more than 25 wt % dispersed in an organic solvent”, Abstract, where the solvent-based composition is a slurry; “the carbon nanomaterial of graphene (a single layer and 2-dimensional nanostructure of carbon atoms) was recently found to possess a high surface area to volume ratio and extraordinary electronic transport properties, both properties being superior to the carbon black, making it an attractive conductive additive material in theory”, [0008]; see examples 1-4 in [0099], [0100], and Table 4). The carbon nanomaterial of graphene in Fouda is interpreted to meet the recited graphene nanoplatelets because the graphene of Fouda is comprised of a layer of carbon atoms, which may be called platelets, and has a 2D nanostructure, such that the graphene particles may be called nano-platelets (see [0008] of Fouda).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the conductive additive of Sugawara by substituting the graphene nanoplatelets (GNPs) of Fouda, since GNPs offer improved conductivity and therefore improved energy density (“Therefore, to improve the energy density of the current lithium battery, it would be beneficial to replace carbon black with a conductive additive having higher conductivity—which could give the battery electrode the required electron conductivity with a smaller weight ratio—for minimizing the energy density loss of the battery active material”, [0008], Fouda). 
Sugawara as modified thus far does not teach that the slurry has a kinematic viscosity of greater than or equal to about 6 Pa-s to less than or equal to about 30 Pa-s at a shear rate of about 20/s. Sugawara does teach that the slurry has a viscosity of 1.5 to 10 Pa-s at 60 rpm, which is similar to the claimed range (“The viscosity of the slurry composition for an electrochemical device positive electrode at 60 rpm is preferably not less than 1,500 mPa∙s and not more than 10,000 mPa·s from a viewpoint of ensuring coatability onto a current collector”, [0080]). The viscosity of the slurry is critical for the step of applying the slurry to the current collector, as viscosity that is too high will cause problems in the application step (see [0007], [0080]). Maintaining a sufficiently low viscosity, such as that taught by Sugawara, ensures that the slurry can be applied to the current collector. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to optimize the viscosity of the slurry of Sugawara to be within the claimed range in order to achieve a handleable slurry. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Sugawara is silent as to the thickness of the electroactive material layer.
Larkin teaches a method for making positive electrode for a battery that involves applying an active material mixture onto a current collector and drying to remove solvent (“Apparatus and process for continuously coating a web of current collectors with an electrically conductive adhesive material for electrochemical cells and batteries”, Abstract; “applying an electrode layer comprising a mixture… removing said solvent… to bind the composite electrode to said current collector”, col 3, lines 26-41). Specifically, Larkin teaches that the resulting cathode thickness more preferably ranges from 140 µm to 165 µm (“the cathode of the present invention generally comprises a cathode film that is laminated onto one or both sides of the current collector. Typically, each cathode film is from about 100 µm to about 200 µm in thickness, preferably about 130 µm to about 175 µm and more preferably about 140 µm to about 165 µm”, col. 4, lines 15-20). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the electrode active material layer of Sugawara by forming it with the thickness taught by Larkin, since the thickness of Larkin would predictably yield a functional electrode. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Larkin teaches a thickness of 140 µm to 165 µm, which overlaps the claimed range of greater than or equal to 150 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I). 
Sugawara is silent as to the electroactive material layer having a porosity of greater than or equal to 15 % by volume to less than or equal to about 50 % by volume, wherein the electroactive material layer is substantially free of macrocracks.
	Hatazawa teaches a method for preparing an electrode for metal-ion batteries comprising the steps of applying a slurry to a current collector and drying the slurry to remove the solvent (“In a third aspect, the present invention provides a method of preparing an electrode, the method comprising: (i) preparing a slurry comprising an electrode composition as defined with reference to the second aspect of the invention and including a solvent; (ii) casting the slurry onto the surface of a current collector; and (iii) removing the solvent to form an active layer in electrical contact with the current collector”, [0128]-[0131]). Specifically, Hatazawa teaches that the electroactive material layer has a porosity of 10 to 50 % by volume, which substantially overlaps the claimed range of 15 to 50 % by volume, and has a density such that the electroactive material layer is substantially free of microcracks (“The total porosity of the active layer is preferably in the range of from 10 to 60 %, more preferably 10 to 50 %, for example from 15 to 50 %, from 20 to 45 % or from 20 to 40 %”, [0090]; “It will be understood that a high density active layer would be expected in theory to provide a high energy density. However, if the density of the active layer is too high, then the active layer does not have sufficient porosity to allow the electrolyte to permeate through the active layer, which results in uneven lithiation of the active layer leading to cracking of the active layer”, [0093]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electroactive material layer of Sugawara to have the porosity and lack of cracking taught by Hatazawa, since the porosity of Hatazawa provides improved battery performance and the lack of macrocracks is important to battery integrity (“porosity in the ranges set out herein facilitates homogeneous wetting of the active materials by an electrolyte without an excessive reduction in the volumetric energy density of the active layer. Accordingly, the charge and discharge rates of the active layer are maintained at acceptable levels and irreversible loss of metal ions is reduced”, [0090]). 
Regarding claim 12, modified Sugawara teaches the method of claim 10, wherein prior to the applying, the slurry is prepared by first mixing the plurality of graphene nanoplatelets and solvent together to form an admixture, followed by mixing the plurality of positive electroactive material particles into the admixture (“The presently disclosed method of producing a slurry composition for an electrochemical device positive electrode (hereinafter, also referred to simply as a “slurry composition production method”) includes: a conductive material paste production step of mixing a conductive material, an imidazole compound represented by formula (I), a binder, and an organic solvent to obtain a conductive material paste; and a slurry composition production step of adding a positive electrode active material to the conductive material paste that is obtained and mixing the positive electrode active material therewith to obtain a slurry composition”, [0077], where an admixture of the conductive material and the solvent is formed, to which the positive active material is added; “No specific limitations are placed on the method by which the conductive material, the imidazole compound (I), the binder, the organic solvent, and the other optional components described above are mixed to produce the conductive material paste. These components may be mixed all at once or may be mixed sequentially in production of the conductive material paste”, [0057], such that the polymeric binder may be added to an admixture of the conductive material and solvent). Sugawara modified by Fouda, as discussed above for claim 1, teaches that the conductive material is graphene nanoplatelets.
	Sugawara does not explicitly teach that the slurry is prepared by mixing the polymeric binder into the admixture. Fouda teaches that a graphene nanoplatelet and solvent admixture is formed, followed by mixing the polymeric binder into the admixture (“A graphene/NMP suspension containing 0.5 wt % of GNP-PDR05 was first prepared by adding 0.2 g of GNP PDR05 to 40 g of NMP and subjecting the thus made mixture to a sonication treatment for 10 minutes (using an output power of 10 Watt). Next, 20g of the resulting graphene/NMP suspension was mixed with 9.383 g of LiCoO (purchased from Umicore) as a positive electrode active material and 6.267 g of a previously prepared 8 wt % SOLEFR 5130 PVDF/NMP suspension, and the resulting mixture was vigorously stirred for 1 hour using a Dispermat(R) stirrer at a speed of 3000 rpm, to obtain a composite positive electrode material paste”, [0099], Fouda, where graphene refers to graphene nanoplatelets as noted in [0008] of Fouda, NMP is a solvent, and PVDF is a polymeric binder). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Sugawara by forming an admixture of graphene nanoplatelets and solvent, followed by mixing the polymeric binder into the admixture as taught by Fouda. Selection of any order of mixing ingredients is prima facie obvious (see MPEP 2144.04.IV.C).
Regarding claim 13, modified Sugawara teaches the method of claim 10, wherein mixing the slurry comprises at least one mixing process selected from the group consisting of: rotary mixing, ball milling, and combinations thereof (“The mixing method in this mixing is not specifically limited and may involve using a typical mixing device such as a disper blade, a mill, or a kneader”, [0078], where a disper blade and kneader mix by rotation, i.e. are rotary mixers, and a mill may be a ball/bead mill; “performing stirring thereof using a disper blade”, [0144], to form the slurry, where stirring is a form of rotary mixing). 
Regarding claim 14, modified Sugawara teaches the method of claim 10, wherein the slurry further comprises 0.3 weight % on a dry basis of a filler components (Example 1, listed in Table 1, has 0.3 wt % on a dry basis of an imidazole compound, within the claimed range of greater than 0 weight % to less than or equal to about 15 weight %, where imidazole may be considered a filler component; see [0043] for the amount of imidazole relative to the amount of conductive material, and see [0055] regarding additional filler materials).

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2020/0365901 A1) in view of Fouda Onana et al. (US 2014/0329003 A1), further in view of Larkin (US 6,306,215 B1), further in view of Hatazawa et al. (US 2019/0148718 A1) as applied to claims 1 and 10 above, and further in view of Ho et al. (US 2019/0157681 A1).
Regarding claim 3, modified Sugawara teaches the method of claim 1. Sugawara does not teach that the drying occurs at less than or equal to about 10 minutes.
	Ho teaches a method of making a positive electrode for a lithium-ion battery, which comprises applying a slurry to a current collector and drying to remove solvent, wherein drying occurs at less than or equal to 5 minutes (“provided herein is a lithium-ion battery cathode slurry, comprising: a cathode active material, a conductive agent, a binder material, and a solvent… wherein the slurry coated onto a current collector having a wet film thickness of about 100 µm has a drying time of about 5 minutes or less”, [0011]; see [0125] for an example with a drying time of 3 minutes). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the drying step of Sugawara such that drying occurs within the time range of less than or equal to 5 minutes as taught by Ho, to achieve desired manufacturing efficiency (“If the drying rate is too slow, manufacturing efficiency suffers”, [0115]).
Regarding claim 11, modified Sugawara teaches the method of claim 10, wherein applying pressure is a calendering process where the current collector and the electroactive material layer are passed between rollers (“The positive electrode web was rolled by roll pressing to produce a sheet-shaped positive electrode including the aluminum foil and a positive electrode mixed material layer”, [0145], where roll pressing is a type of calendering process that involves passing the current collector coated with the electroactive material layer between rollers). 
Sugawara does not teach that the drying occurs at less than or equal to about 10 minutes.
	Ho teaches a method of making a positive electrode for a lithium-ion battery, which comprises applying a slurry to a current collector and drying to remove solvent, wherein drying occurs at less than or equal to 5 minutes (“provided herein is a lithium-ion battery cathode slurry, comprising: a cathode active material, a conductive agent, a binder material, and a solvent… wherein the slurry coated onto a current collector having a wet film thickness of about 100 µm has a drying time of about 5 minutes or less”, [0011]; see [0125] for an example with a drying time of 3 minutes). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the drying step of Sugawara such that drying occurs within the time range of less than or equal to 5 minutes as taught by Ho, to achieve desired manufacturing efficiency (“If the drying rate is too slow, manufacturing efficiency suffers”, [0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728